Title: From Benjamin Franklin to the Earl of Shelburne, 15 January 1783
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


As Jonathan Williams, Jr., requested on January 9, Franklin appended this note to the letter Williams wrote to Shelburne regarding the mutinous seizure of his merchantman Trio. The vessel had been brought into Kinsale and was awaiting condemnation as a prize.
The British government’s encouragement of mutinies on American-owned ships had long enraged Franklin. His writings on the subject were expressed in language so strong, however, that they were not made public in the early years of the war. When Congress passed a resolution on privateering in response to the Prohibitory Act, Franklin drafted a strongly worded preamble; this was never entered into the record, either because Franklin himself held it back or because Congress voted it down. After the first cases of mutinies were reported in August, 1776, and the British rewarded the captors by allowing them the full value of the cargo, Franklin was appointed to a congressional committee to investigate the reports. Once in France in early 1777, Franklin and Silas Deane drafted a stern memorial to Lord George Germain declaring the policy a “violation of all moral obligation” and threatening to retaliate. This they did not send. In 1782, he finally did publicize his true feelings on the subject, though not under his own name. His letter, purportedly from John Paul Jones to Sir Joseph Yorke, was published in the London press at the end of September.
Franklin sent the present note to Benjamin Vaughan along with Williams’ papers on January 15. That evening Vaughan rushed to Passy to discuss the matter. Vaughan recounted their conversation in his cover letter to Shelburne, written the next day. Franklin had told him about the Prohibitory Act and about the “strong paper” he had been prepared to send to London in 1777 (which he had held back because Vergennes advised him that it would do no good), and then discussed the general issue of “treachery.” It was, said Franklin,
a shocking thing to encourage for the world; it went into people’s families and houses; and good men should try to render it detested. Force was the proper implement of war; and that was bad enough; but bringing in fraud over and above force, was making things worse and worse for the world, instead of mending them. He then gave a deep sigh, and an exclamation marking some anxiety.— They talk said he, of man’s growing better: I wish he may not be growing worse, and I do not know how it should be accounted for; but you see said he, one thing, How the ties of religion are every day wearing out.
 
Passy, Jan. 15. 1783
Mariners are the hired Servants of Merchants, entrusted with their Property.
The corrupting of Servants, & hiring them to betray the Trust reposed in them, & rob their Masters of the Property confided to them, by sharing the Plunder among them, was one of the infamous Modes of making War against America adopted by the late Administration, which ought to render them for ever detestable among good Men, who wish to see the Mischiefs of War diminished, and not augmented.
B F.
 
Endorsed: Dr. Franklin note on the Case of his Nephew Jonathan Williams respecting the Brig Trio.
